Dismissed and Majority and Concurring Opinions filed August 23, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00801-CR

                      THE STATE OF TEXAS, Appellant
                                        V.
                        MANUEL R. GARCIA, Appellee

           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2283882

                      CONCURRING OPINION

      In Munguia v. State, this court recognized that the complexity of modern
criminal written judgments has grown to the point that significant items in the
modern judgment are not orally pronounced in open court. 636 S.W.3d 750, 758
n.6 (Tex. App.—Houston [14th Dist.] 2021, pet. ref’d). We recognized there are
some errors that can be made in a final judgment that cannot be reviewed or
corrected on appeal. Id. The appeal by the State, here, further underscores the need
for reform of the procedures for rendering criminal judgments.

       In civil cases, the common practice is for the parties to submit proposed
judgments to the trial court. See Tex. R. Civ. P. 305 (“Any party may prepare and
submit a proposed judgment to the court for signature.”). Because the parties are
involved in proposing and reviewing the language of the final judgment in civil
cases, there is less need to correct unintended errors or omissions. With the current
complexity of criminal judgments, a criminal defendant and the State should have
the opportunity to review the judgment before the appellate and post-trial time
periods begin to run. Compare id., Tex. R. Civ. P. 306a, and Tex. R. App. P. 26.1
(notice of appeal must be filed within 30 days after judgment is signed), with Tex.
Code Crim. Proc. Ann. art. 42.09, § 1 (sentence begins day it is pronounced in
open court), and Tex. R. App. P. 26.2(b) (“The notice of appeal must be filed
within 20 days after the day the trial court enters the order, ruling or sentence to be
appealed.”). Had the State been afforded the opportunity to submit or review the
proposed final written judgment before the trial court entering1 judgment, this
appeal might have been obviated.

       I write separately to call attention to the need for reform of the procedures
involved with the rendition of criminal judgments. If the parties to a criminal case
were responsible for submitting proposed judgments to the trial court, or at least
were given the opportunity to review and object to proposed judgments before they
become final, we could avoid the needless waste of judicial and legal resources to
correct errors in judgments.


       1
          The historical distinction between the trial court rendering judgment in civil cases and
entering judgments in criminal cases has been a distinction that no longer makes any sense. See,
e.g., Tex. Code Crim. Proc. Ann. art. 42.01 (judgment). We should consistently have trial courts
render judgment in open court and sign the judgment, leaving it to the clerk to enter the signed
judgment in the judgment records.

                                                2
                                    /s/       Charles A. Spain
                                              Justice

Panel consists of Justices Wise, Spain, and Hassan (Wise, J., concurring without
opinion and Spain, J., concurring with opinion).
Publish — Tex. R. App. P. 47.2(b)




                                          3